DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/16/21 are moot in view of new grounds of rejection.
The Examiner withdraws the double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “locating a plurality of part patches from an image, wherein each part patch comprises at least a portion of the image corresponding to a recognized human body portion or pose, and (1) wherein each part patch is associated with a respective detection score larger than a threshold score, (2) wherein the detection score is determined based on a comparison between the part patch with multiple training patches corresponding to multiple distinct human body portions or poses, and wherein (3) the detection score indicates a probability of the part patch comprising one of the multiple distinct human body portions or poses;”.  The Examiner is unable to find support for the above three limitations.  
Concerning (1),  The only disclosure of detection score can be found in [0041, “The convolutional neural network 400 can be trained jointly by standard back-propagation of the error and stochastic gradient descent using as a loss function the sum of the log-losses of each attribute for each training sample. (Log-loss is a known statistical technique.) To deal with noise and inaccurate body feature detections, the convolutional neural network 400 can be trained using patches with high detection scores first and then gradually adding more patches with lower detection scores”].  The only disclosure of threshold can be found in [0028, “A candidate patch confined within a window is compared with patches of the databases of different specific body features. If the closeness of the candidate patch and a patch of a database of a body feature exceeds a threshold value, the candidate patch is selected as a part patch of the image corresponding to that body feature.”].    Thus only the closeness is compared with a threshold, not the detection score.  There is also no association between the each part patch and a respective detection score.  
Concerning (2), The only disclosure of detection score can be found in [0041, “The convolutional neural network 400 can be trained jointly by standard back-propagation of the error and stochastic gradient descent using as a loss function the sum of the log-losses of each attribute for each training sample. (Log-loss is a known statistical technique.) To deal with noise and inaccurate body feature detections, the convolutional neural network 400 can be trained using patches with high detection scores first and then gradually adding more patches with lower detection scores”].  From this disclosure, we can imply the detection scores are associated with respective training patches.   Thus it cannot be as Applicant has claimed (ie “the detection score is determined based on a comparison between the part patch with multiple training patches”).  Should this be closeness?
Concerning (3), There is no disclosure of any “probability”, anywhere in the disclosure.   There is a closeness metric in [0028], which may correlate with likelihood that the patch matches a particular training patch, but this would not be a probability.  The only disclosure of detection score can be found in [0041, “The convolutional neural network 400 can be trained jointly by standard back-propagation of the error and stochastic gradient descent using as a loss function the sum of the log-losses of each attribute for each training sample. (Log-loss is a known statistical technique.) To deal with noise and inaccurate body feature detections, the convolutional neural network 400 can be trained using patches with high detection scores first and then gradually adding more patches with lower detection scores”].  From this disclosure, we can imply the detection scores are associated with respective training patches.   Thus it cannot be as Applicant has claimed (ie “the detection score indicates a probability of the part patch comprising one of the multiple distinct human body portions or poses”).  
A review of the original claim set (2/7/2014, 14/175314) does not show the use of a detection score.  The only score is in claim 11, which states “wherein the result provided by the classification engine comprises a prediction score indicating the likelihood of the human attribute existing in the digital image.”
Paragraph 57, as filed, states “The result provided by the classification engine may comprise a prediction score indicating the likelihood of the image attribute existing in the digital image.”  Paragraph 60, as filed, states “The numbers are prediction scores of corresponding attributes recognized from the dataset; higher prediction scores indicate better attribute prediction results.” Is the “prediction score” 1” can be reasonably inferred from “the likelihood of the image attribute existing in the digital image.”  If one looks at Fig. 9 and Fig. 10, it makes it very clear that this limitation is not supported by the original disclosure.  
Claim 1 recites “generating a plurality of sets of feature data corresponding to the multiple distinct human body portions or poses by processing each of the plurality of part patches with a plurality of convolutional neural networks”.  This limitation is not supported by the original disclosure.  Paragraph 31-33, does disclose ‘”the part patch 3201 can be input into a deep learning network 3301 to generate a set of feature data 3401” and “Multiple sets of feature data 340A-340J are generated by the deep learning networks 330A-330J.”  But there is no disclosure of any correspondence to “multiple distinct human body portions or poses” (Note: based on the claim this appears to be the training patches).
As a reminder 
 While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed 
Claims 15 & 20 are rejected under similar grounds as claim 1.
Claims 2-14 and 16-19 are rejected as dependent on a rejected claim.

Note:  The Examiner went over again the parent applications.  Apparently 15/214, 029 has some of the same issues as the pending application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261.  The examiner can normally be reached on M-F 8:30-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANDHI THIRUGNANAM/               Primary Examiner, Art Unit 2662                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Logically this limitation doesn’t make sense, unless you read it as “a probability of the part patch is one of the multiple distinct human body portions or poses”